Citation Nr: 9933376	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-17 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for additional disability 
resulting in blindness of the right eye as a result of laser 
treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The veteran, who served on active duty from January 1942 to 
December 1945, appealed that decision to the Board for 
resolution.

The Board notes that the veteran requested to appear and 
present testimony at a hearing before a Member of the Board 
sitting at the RO.  In correspondence dated in July 1999, 
however, the veteran's representative withdrew his hearing 
request.  The Board will therefore proceed with appellate 
review at this time.  See 38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran suffered any additional disability to his right eye 
as a result of laser treatment by the VA.

2.  A medical opinion of record states that the veteran's 
blindness of the right eye is merely a normal progression of 
untreated glaucoma.


CONCLUSION OF LAW

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A.        § 1151 for additional disability 
resulting in blindness of the right eye as a result of laser 
treatment by the VA is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed from the RO's denial of a claim for 
benefits based on the veteran's assertion that laser 
treatment performed at a VA facility resulted in additional 
disability which left him blind in the right eye.  The Board 
disagrees, as no competent medical evidence in the record 
demonstrates that the veteran's blindness of the right eye 
was caused or worsened as a result of treatment by the VA. 

The veteran's claim for compensation is premised on 
38 U.S.C.A. § 1151.  This provision provides that, when any 
veteran suffers an injury or aggravation of an injury as the 
result of hospitalization, medical, or surgical treatment by 
the VA, and such injury or aggravation results in additional 
disability to the veteran, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358 (1999). 

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. § 
1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Feb. Reg. 31263 (1998).  Therefore, 
because the veteran filed his claim prior to October 1, 1997, 
the only issue before the Board is whether he suffered 
additional disability as a result of VA laser treatment.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA treatment.  First, it 
is necessary for the veteran to show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization or medical treatment and not 
merely coincidental therewith.  The mere fact of aggravation 
alone will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of training, hospitalization, an examination, 
or medical or surgical treatment.  See 38 C.F.R. § 
3.358(c)(1) and (2).  Second, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R.  § 
3.358(c)(3).

However, the initial question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual" that the claim is well grounded; 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In a case 
where the determinative issue involves a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In support of his claim, the veteran submitted a February 
1997 letter addressed to the Brecksville VA Medical Center 
(VAMC) indicating that he wished to cancel all future 
appointments with the Optometry Department at that facility.  
The veteran alleged that he had been blinded in his right eye 
following laser treatment performed by an incompetent young 
trainee. 

In a VA Form 21-4138 (Statement in Support of Claim) dated in 
October 1997, the veteran indicated that the laser treatment 
at issue was performed by the VA sometime in either 1992 or 
1993.  He also indicated that he had been treated by a Dr. 
Tomesco at the Poly Clinic in Romania from 1993 through 1996.

Pursuant to a request, VA outpatient treatment reports dated 
from July 1981 through July 1997 were submitted, some of 
which pertain to treatment for diabetic retinopathy and 
glaucoma for a number of years.  Of particular relevance, a 
September 1994 report noted that the veteran had suffered 
from glaucoma for the prior seven or eight years, which was 
currently advanced with poor control.  It was noted that the 
veteran had been treated by both the VA and a physician in 
Romania.  When seen in September 1996, it was reported that 
the veteran had been blind in his right eye for the prior two 
years following focal treatment for hemorrhages.  The Board 
points out, however, that none of these reports shows that 
the veteran underwent laser treatment for his right eye at a 
VA facility.

The veteran underwent an eye examination by the VA in May 
1998 to determine whether he suffered additional disability 
to his right eye as a result of laser treatment by the VA.  
The examiner recorded the veteran's statement that his vision 
was ruined by a laser treatment performed at the Wade Park 
VAMC.  After examining the veteran and reviewing the claims 
file, the examiner provided a diagnosis of uncontrolled 
glaucoma with intraocular pressure which was dangerously 
high.  The examiner opined that the veteran's current 
disability was merely a normal progression of untreated 
glaucoma.  It was further noted that the veteran had 
neglected to seek proper treatment for this condition.  The 
examiner observed panretinal laser photocoagulation scars in 
the right eye secondary to treatment for diabetic 
retinopathy.  The examiner saw no laser scars in the macula 
and did not believe that the laser treatment in any way 
reduced the veteran's vision.  

Based on the foregoing, the Board concludes that no competent 
medical evidence or opinion is contained in the record which 
indicates that the veteran suffered additional disability to 
his right eye as a result of the laser treatment performed by 
the VA.  Indeed, the only evidence of record suggesting such 
a nexus is the veteran's lay opinion, as indicated in written 
statements and reiterated at a hearing held in December 1998.  
However, the Board notes that the veteran has not been shown 
to possess the requisite medical expertise to render an 
opinion regarding medical causation.  See Grottveit v. Brown, 
5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  While the Board observes that the veteran's 
complaints of symptoms allegedly resulting from his VA laser 
treatment are noted in several medical records, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that evidence which is simply information recorded by a 
medical examiner and unenhanced by any additional medical 
commentary by that examiner does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability to his right eye as a result of VA laser treatment 
is not well grounded.  In the absence of competent medical 
evidence to support the veteran's claim, it must be denied as 
not well grounded.  Since this claim is not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

In the appealed rating decision, the RO denied the veteran's 
claim on the merits, while the Board has denied this claim as 
not well grounded.  Regardless of the basis of the RO's 
denial, however, the Board observes that the Court has held 
that when an RO does not specifically address the question of 
whether a claim is well grounded but, instead, proceeds to 
adjudicate the claim on the merits, "there is no prejudice to 
the appellant solely from the omission of the well-grounded-
claim analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for the claimed benefit.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability resulting in 
blindness of the right eye as a result of laser treatment by 
the VA is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

